DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 01/13/2021, with respect to claims 2-23, 35, and 47-49 have been fully considered and are persuasive.  The rejection of claims 2-23, 35, and 47-49 has been withdrawn. 

Claims 1, 24-34, and 36-46 have been cancelled. 

Decision on Appeal: Pursuant to 35 U.S.C 134 (a), Appellant appeals the final rejection of claims 2-23, 35, and 47-49. We have jurisdiction under 35 U.S.C 6 (b). We reverse.

Patent Board Decision: reversed claims 2-23, 35, and 47-49.


MPEP 1214.04 states, among other things, "The examiner should never regard such a reversal as a challenge to make a new search to uncover other and better references."



An updated search does not reveal any further references that clearly teach any of the claims.

Allowable Subject Matter
Claims 2-23, 35, and 47-49 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding to claim 12, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“generating a 3-D model using segments of a silhouette of the 2-D surface and said first perspective model where said generating a 3-D model includes
forming the 3-D spine, using the first perspective model, by re-projecting a 2-D spine disposed between the identified first silhouette segment and the identified second silhouette segment,
forming one or more 3-D profile curves, using the first perspective model, by re-projecting one or more corresponding 2-D profile curves extending from the identified first silhouette segment to the identified second silhouette segment, where one of the one or more 2-D profile curves is the third silhouette segments and
interpolating the one or more 3-D profile curves along the 3-D spine; 
forming a second perspective model for projecting points from the 3-D model to the 2-D image”

Regarding to claim 35, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“instructions for the processor perform the steps of Claim 12”.

Claims 2-11, 13-23, and 47-49 are allowed due to dependency of claim 12. 
Closest Reference Found
Closest prior art made of record with regards to the Examiner’s 103 rejection includes: Distler (US 20070146389 A1) in view of Addessi (US 20130016098 A1), in view of Andre (NPL: Single-View Sketch Based Modeling), and further in view of Kim (US 20050162419 A1) either alone or in combination, fail to anticipate or render obvious the limitations required in the claim or the claim as a whole as mentioned above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630. The examiner can normally be reached 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI TAO SUN/Primary Examiner, Art Unit 2616